Exhibit 2.34 THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF TIDS NOTE HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND TIIE RULES AND REGULATIONS PROMULGATED THEREUNDER (TIIE “1933 ACT”) US $132,000.00 PARTIAL REPLACEMENT NOTE - ORIGINALLY ISSUED ON AUGUST 4, 2014 NEWLEAD HOLDINGS, LTD. 8% SECURED CONVERTIBLE REDEEMABLE NOTE DUE MAY 18, 2016 FOR VALUE RECEIVED, NewLead Holdings, Ltd. (the “Company”) promises to pay to 1he order of TOLEDO ADVISORS, LLC and its authorized successors and permitted assigns (“Holder”), the aggregate principal face amount of One Hundred Thirty Two Thousand Dollars exactly (U.S. $132,000.00) on May 18, 2016 ( “ Maturity Date ”) and to pay interest on the principal amount outstanding hereunder at the rate of 8% per annum commencing on May 18, 2015. The interest will be paid to the Holder in whose name this Note is registered on the records of the Company regarding registration and transfers of this Note. The principal of, and interest on, this Note are payable at 641 5th Street, Lakewood, NJ 08701, initially, and if changed, last appearing on the records of the Company as designated in writing by the Holder hereof from time to time. The Company will pay each interest payment and the outstanding principal due upon this Note before or on the Maturity Date, less any amounts required by law to be deducted or withheld, to the Holder of this Note by check or wire transfer addressed to such Holder at the last address appearing on the records of the Company. The forwarding of such check or wire transfer shall constitute a payment of outstanding principal hereunder and shall satisfy and discharge the liability for principal on this Note to the extent of the sum represented by such check or wire transfer. Interest shall be payable in Common Stock (as defined below) pursuant to paragraph 4(b) herein. This Note is subject to the following additional provisions: 1.
